Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul A. Lee appeals the district court’s orders denying his motions to revisit and to refíle. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lee, No. 5:89-cr-00273-FPS-1, 2009 WL 4824780 (N.D.W.Va. Dec. 9, 2009). Appellant’s “Motion for Abeyance and Motion to Dismiss” is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.